Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendment, dated 4/2/2021, has overcome the issues in the office action 2/5/2021 and has also overcome the 35 USC 103 rejections listed in the office action dated, 5/29/2020.
Allowable Subject Matter
Claims 22-23 are allowed.
Regarding claim 22, the prior art does not disclose nor teach, “A liquid crystal display device comprising; a first conductive film that is in a floating state; a semiconductor film comprising a channel region over the first conductive film; a gate electrode over the semiconductor film with a first insulating film interposed there between; a second insulation film over the gate electrode and the semiconductor film: … a third insulating film over the second conductive film; a pixel electrode over the third insulating film, the pixel electrode electrically connected to the second conductive film; a common electrode under the pixel electrode, the common electrode overlapping with the pixel electrode; a liquid crystal over the pixel electrode and the common electrode; a source wiring electrically connected to the semiconductor film, wherein the source wiring is inflected, wherein the pixel electrode comprises a first slit and a second slit adjacent to the first slit, wherein each of the first slit and the second slit is a closed opening pattern, wherein an interval between the first slit and the second slit is smaller than a width of the first slit and is smaller than a width of the second slit, wherein each 
Regarding claim 23, the prior art does not disclose nor teach, “A liquid crystal display device comprising: a first conductive film that is in a floating state; a semiconductor film comprising a channel region over the first conductive film; a gate electrode over the semiconductor film with a first insulating film including an inorganic material interposed there between; a second insulating film including an organic material over the gate electrode and the semiconductor film; … a third insulating film including an organic material over the second conductive film; a pixel electrode over the third insulating film, the pixel electrode electrically connected to the second conductive film; a common electrode under the pixel electrode, the common electrode overlapping with the pixel electrode; a liquid crystal over the pixel electrode and the common electrode; and a source wiring electrically connected to the semiconductor film, wherein the source wiring is inflected, wherein the pixel electrode comprises a first slit and a second slit adjacent to the first slit, wherein each of the first slit and the second slit is a closed opening pattern, wherein an interval between the first slit and the second slit is smaller than a width of the first slit and is smaller than a width of the second slit, wherein each of the first slit and the second slit is inflected, and the pixel electrode is inflected along the first slit and the second slit, wherein each of the first slit and the second slit entirely overlaps with the common electrode, wherein the channel region 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G QUASH whose telephone number is (571)272-8829.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.G.Q/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871